Title: To Thomas Jefferson from Caesar Augustus Rodney, 22 May 1807
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                        
                            Honored & Dear Sir,
                            Wilmington May 22d. 1807.
                        
                        I find by the papers you have arrived safe, & I hope in good health, at Washington, on the day you
                            expected. When I was in Philada. I was informed that Magdalena the Spanish Secretary of Legation had been re-instated
                            in his office & the Ministers reprimanded for his conduct towards him. I trust it is correct, & that Dr Yrujo will
                            ultimately be disgraced.
                        The insolent note of the Captain of the driver, is such,
                            as an American officer ought to have returned instantly & considering it as a personal insult to have taken satisfaction
                            on the spot. Our navy officers have taught the British good manners on such subjects.
                        If Burr has gone on to Richmond, I flatter myself that the C. justice will commit him, upon the affidavits
                            from Wood County. I can scarcely believe, that an honest & impartial Grandjury would hesitate to indict him upon Eaton
                            & Stoddarts’s testimony united with the evidence of witnesses from Wood County, but I have written to Mr. Hay to
                            postpone preferring the indictment until the arrival of Wilkinson & I have no doubt he & his colleagues will conduct
                            the business in the most correct prudent & energetic manners. The triumph in New-York seems to have paralised
                            Federalism. I remain Dear Sir with great esteem & regard 
                  Yours Most Sincerely
                        
                            C. A. Rodney
                            
                        
                    